Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 46 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “the processor and vibration sensor”, this recitation lacks clear antecedent basis with the prior recited “vibration sensor” (clm. 1, ln. 3).  Examiner suggests that –the processor and the vibration sensor- be recited to clarify this relationship.
Claim 46 recites “one or more of a plurality of vibration sensors”, this recitation lacks a clear relationship with the prior recited “a vibration sensor” and it is unclear if these newly recited elements are inclusive or exclusive of the prior recited vibration sensor.
Claim 51 recites “the vibration signals”, this recitation has an unclear antecedent as there is no prior recited “vibration signals”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-37, 42-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2017/0115743 by Kasar.
Regarding claim 30, Kasar discloses a method for triggering a game event (para. 68-70 – see application of the vibration inputs to applications including the disclosed game application), including: a) detecting vibration signals from one of a plurality of physical game actions actuated by a user on a surface using a vibration sensor (para. 26-28, 30, 55-58, 68-70 – see vibration sensor in conjunction with surface 145 and device 100 and the game processing); b) processing the vibration signal to determine which of the plurality of physical game actions was actuated (para. 26-28, 30, 55-58, 68-70 – see the differentiation of vibration inputs on the surface); and c) triggering a game event based upon the determined game action (para. 26-28, 30, 55-58, 68-70 – see the actuation of game events based on the detected vibration inputs.  Examiner notes that “game action” recited is generic and the disclosed application interface and actuation based on the vibration inputs meets this limitation.).
Regarding claim 31, Kasar discloses a method as claimed in claim 30, wherein the processing is performed by a processor co-located with the vibration sensor (fig. 1, 6 para. 50-51 – see location of sensors and processors, either disclosed embodiment of sensor and processor implementation meeting the broadest reasonable interpretation of “co-located”).
Regarding claim 32, Kasar discloses a method as claimed in claim 30, wherein the game event is triggered at a gaming device (fig. 1; para. 22; 100 – see the electronic device.  Examiner notes that the broadest reasonable interpretation of gaming device is met by the disclosed electronic device and if a particular hardware arrangement is required, it should be included in the claims).
Regarding claim 33, Kasar discloses a method as claimed in claim 32, wherein the vibration signals or the game event are/is transmitted to the gaming device (para. 26-28 – see at least the transmission of vibration signals to the device via the sensor or via the surface.  Examiner noting that the broadest reasonable interpretation of this claim is met by either interpretation.).
Regarding claim 34, Kasar discloses a method as claimed in claim 32, wherein the processor and vibration sensor are within the gaming device (fig. 1, 6; para. 50-51 – see location of sensors and processors within the device).
Regarding claim 35, Kasar discloses a method as claimed in claim 30, wherein each physical game action is actuated directly by the user on the surface (para. 30 – see user interaction via hand manipulation).
Regarding claim 36, Kasar discloses a method as claimed in claim 35, wherein each physical game action is actuated by a gesture performed by the user upon the surface (para. 30 – see user interaction via hand manipulation).
Regarding claim 37, Kasar discloses a method as claimed in claim 35, wherein each physical game action is actuated by the user's hands, feet, or elbow on the surface (para. 30 – see user interaction via hand manipulation).
Regarding claim 42, Kasar discloses a method as claimed in claim 30, wherein the surface is the surface of an object and the vibration sensor is placed on, underneath, or within the object (fig 1. – see the location of the device on the surface).
Regarding claim 43, Kasar discloses a method as claimed in claim 32, wherein the gaming device is a tablet, smartphone, smartwatch, VR or AR headset, gaming console, computer, electronic gaming device or electronic board game (para. 22 – see the listed devices).
Regarding claim 44, Kasar discloses a method as claimed in claim 30, wherein the vibration sensor is within a handheld game controller (para. 22 – examiner notes that this limitation is met by the devices listed, tablets and phones being handheld game controllers).
Regarding claim 45, Kasar discloses a method as claimed in claim 30, wherein the vibration sensor is a vibration transducer which uses one method selected from the set of capacitive, piezoelectric, electrostatic, fibre-optic, electromagnetic, visual, carbon, laser, and MEMS (para. 38).
Regarding claim 46, Kasar discloses a method as claimed in claim 30, wherein the vibration signals are detected from the physical game action on the surface at one or more of a plurality of vibration sensors (para. 26-28 – see transmission of vibration signals from the surface).
Regarding claim 47, Kasar discloses a method as claimed in claim 30, wherein processing of the vibration signal includes determining features of the physical game action (para. 26-28, 30, 55-58, 68-70 – see the application of vibration inputs as applied to a gaming application.  Examiner notes that the use of multiple input types for the actuation of different gaming actions inherently meets this generic determining step.  If only single input types were processed for gaming applications then inherency would not be met.  If a particular type of game determination is required, it should be particularly set forth.).
Regarding claim 48, Kasar discloses a method as claimed in claim 47, wherein the features include one or more selected from the set of type, location, intensity, duration, and pattern (para. 26-28 – see the vibration processing and input determination).
Regarding claim 49, Kasar discloses a method as claimed in claim 30, wherein the surface is a surface of a first element and the vibration sensor is embedded on, behind, or inside the first element (fig. 1 – see the location of the electronic device 100 on the surface.).
Regarding claim 50, Kasar discloses a method as claimed in claim 30, wherein the surface is a surface of a first element and the vibration sensor is embedded on, behind, or inside a second element 
Regarding claim 51, Kasar discloses this claim as discussed above with regard to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasar and further in view of U.S. Publication 2011/0159958 by Miura.
Regarding claim 38, Kasar is silent regarding the method wherein each physical game action is actuated indirectly by the user on the surface. Miura teaches these features at para. 112-114, 168-173 and fig. 5, see tap detection on a surface by the handheld controller unit 7.  Because the references are from a similar art and concerned with a similar problem, i.e. user input arrangements for a gaming device, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Kasar with Miura’s implement based input arrangement in order to allow for improved user operation of the game as taught by Miura at para. 2-10.
Regarding claim 39, Miura teaches a method as claimed in claim 38, wherein each physical game action is actuated by an exciter on the surface and wherein the exciter is a gameplay piece (para. 112-114, 168-173 and fig. 5 – see the gameplay controller).
Regarding claim 40, Miura teaches a method as claimed in claim 39, wherein the vibration sensor is within the exciter (para. 112-114, 168-173 and fig. 5 – see the sensor 73).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasar and further in view of U.S. Publication 2014/0327655 by Avrahami.
Regarding claim 41, Kasar is silent regarding the method wherein the one of the plurality of physical game actions is actuated by one of a plurality of users and wherein the vibration signal is processed to determine which of the plurality of users actuated the one of the plurality of game actions.  Avrahami teaches this feature at fig. 2 and para. 17.  Because the references are from a similar art and concerned with a similar problem, i.e. electronic gaming inputs, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Kasar with Avrahami’s user detection in order to allow for multiple users to play a single game on the one device.  The addition of multiple players allowing for increased game selection and game design flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715